Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: in Fig. 6, air discharged from the combustor 4 is supplied to the second turbine 32 via the second discharge pipe 55, as described in the specification para 0096.  Currently, Fig 6 shows pipe 55 as a dash line which is not active, as opposed to the upstream line 52 is a solid line which is active.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a control unit” in claims 1, 4, 7, and 14, do not invoke 112(f) and is broadly interpreted to be an engine controller.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 ll. 2-3, reciting “a power generator” is unclear if this is another power generator in addition to the gas turbine power generator recited in line 1. During examination, this is interpreted to be the same generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stucki Fig 2 (US 20130213048 A1) in view of Stucki Fig 5 (US 20130213048 A1) and Ho (US 20130111917 A1).
Regarding claim 12
Stucki Fig. 2 discloses a gas turbine (compound engine 100 in Fig 2) that is mounted in an airframe of an aircraft (compound engine used in aircraft, Para 0004, indicated that the compound engine is mounted to the body/airframe of the aircraft in order to propel the aircraft) 
with a propulsion system including a plurality of rotors (rotating shafts 26, 20, 21 are construed as the rotors, shafts 26, 20 transmit torque to shaft 21 via transmissions, 1, 2 to drive a propeller 30, Fig 2, Para 0047, 0050),
the gas turbine comprising: 
a first gas turbine unit including a first compressor (11 Para 0047) and a first turbine (17) that is connected to the first compressor via a first rotation shaft (1st shaft connects compressor 11 to turbine 17) and rotates integrally with the first compressor (11); 
a second gas turbine unit including a second compressor (12 Para 0047) and a second turbine (18) that is connected to the second compressor via a second rotation shaft (2nd shaft connects compressor 12 to turbine 18) and rotates integrally with the second compressor (12); 
a single combustor (combustor 14 shared between the two gas turbine units, Para 0046, and during peak load, the compound engine is operated by the gas turbine engine and the diesel engine 16 can be switched off, Para 0017, thus combustor 14 is the only or single combustor) that is connected to the first gas turbine unit (11, 17) and the second gas turbine unit (12, 18); 
a first supply pipe (1st supply pipe annotated in Fig 2) that connects the first compressor (11) to the combustor (14) and allows air compressed by the first compressor to flow to an intake port (air from compressor 11 flows to intake port of combustor 14, annotated in Fig 2) of the combustor; 
a second supply pipe (2nd supply pipe annotated in Fig 2) that connects the second compressor (12) to the combustor and allows air compressed by the second compressor to flow to the intake port of the combustor (Fig 2); 
a first discharge pipe (1st discharge pipe annotated in Fig 2) that connects the combustor (14) to the first turbine (17) and allows air discharged from the combustor to flow to the first turbine; and 
a second discharge pipe (2nd discharge pipe annotated in Fig 2) that connects the combustor (14) to the second turbine (18) and allows air discharged from the combustor to flow to the second turbine.

    PNG
    media_image1.png
    648
    991
    media_image1.png
    Greyscale

Stucki Fig 2 is silent on the gas turbine having a power generator to be a hybrid propulsive system, such that the plurality of rotors are connected to the power generator and which are driven with electric power generated by the power generator, 
wherein the first gas turbine unit includes a first power generator that is connected to the first rotation shaft and is provided between the first compressor and the first turbine in an axial direction of the first rotation shaft, and wherein the second gas turbine unit includes a second power generator that is connected to the second rotation shaft and is provided between the second compressor and the second turbine in an axial direction of the second rotation shaft.
However, Stucki Fig 5 teaches to replace the mechanical transmission 2 with generators 501, 502 and an output regulator 503 to combine the electrical power from the generators to drive the shaft 21 of propeller 30 (Para 0055). Stucki further teaches to have a compound engine without any clutches or mechanical transmission, but to comprise generators instead, where the generators transform mechanical output of the driven shafts to electrical output which can be used an electrical drive (Para 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the clutches 3, 4 Stucki Fig. 2 with generators and to replace the transmission 2 in Stucki Fig. 2 with an output regulator, as suggested and taught by Stucky Fig 5, to form a hybrid  propulsive system, such that the plurality of rotors (shafts 26, 20 in Fig 2) are connected to the power generators (generators, Para 0030) and which are driven with electric power generated by the power generator (electrical output generated by the generators can be combined by output regulator to drive the rotors to drive the propeller, Para 0055, and the electrical output can also be used as an electrical drive, Para 0030), as suggested and taught by Stucki Fig 5, because the electrical output produced by the generators can also have additional functions such as to power other aircraft electronic systems and to feed to a consumer network (Para 0030 bottom).
Stucki Fig 2 in view of Fig 5 are silent on wherein the first gas turbine unit includes a first power generator that is connected to the first rotation shaft and is provided between the first compressor and the first turbine in an axial direction of the first rotation shaft, and wherein the second gas turbine unit includes a second power generator that is connected to the second rotation shaft and is provided between the second compressor and the second turbine in an axial direction of the second rotation shaft.
However, Ho teaches a gas turbine unit (20, 22, 24 Fig 1) for an aircraft (Abstract) comprising a power generator (generator 22, Para 0013) that is connected to the rotation shaft (26) and is provided between the compressor (20) and the turbine (24) in an axial direction of the rotation shaft (20, 22, 24 axially coupled together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add power generators taught by Ho to be in between the first compressor and the first turbine in an axial direction of the first rotation shaft and also in between the second compressor and the second turbine in an axial direction of the second rotation shaft, in Stucki Fig 2 as modified by Fig 5, because all the claimed elements were known in the prior art (compressor, turbine and generator rotating on a common shaft) and one skilled in the art could have combined the elements as claimed by known methods (couple a generator in between the turbine and the compressor along a common shaft) with no change in their respective functions (the turbine driving the compressor and the generator to produce electrical power), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 13
	Stucki Fig 2 in view of Fig 5 and Ho discloses the gas turbine power generator according to claim 12.
Stucki Fig 2 in view of Fig 5 and Ho further discloses wherein the first power generator is provided coaxially with the first rotation shaft (Ho teaches to place the generator 22 coaxially with the shaft 26 in Fig 1), and wherein the second power generator is provided coaxially with the second rotation shaft (Ho teaches to place the generator 22 coaxially with the shaft 26 in Fig 1).
Regarding claim 16
	Stucki Fig 2 in view of Fig 5 and Ho discloses the gas turbine power generator according to claim 12.
Stucki Fig 2 further discloses wherein the combustor (14 Fig 2) is disposed between the first gas turbine unit (11, 17) and the second gas turbine unit (12,18) in an arrangement direction of the first gas turbine unit and the second gas turbine unit.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stucki Fig 2 in view of Stucki Fig 5 and Ho, as applied to claim 12 above, and further in view of Abe (US 20180016989 A1).
Regarding claim 15
Stucki Fig 2 in view of Fig 5 and Ho discloses the gas turbine power generator according to claim 12.
Stucki Fig 2 in view of Fig 5 and Ho is silent on wherein the first power generator is disposed closer to the first compressor than the first turbine in the axial direction of the first rotation shaft, and
wherein the second power generator is disposed closer to the second compressor than the second turbine in the axial direction of the second rotation shaft.
However, Abe teaches to mount a power generator (28 Fig 2) in a gas turbine engine (Fig 2) such that the power generator should be placed toward the upstream side and away from the turbine because the turbine temperature becomes too high (Para 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the first power generator and the second power generator in Stucki Fig 2 as modified by Fig 5 and Ho, to be away from the first turbine and from the second turbine, as suggested and taught by Abe, such that the first and second generators are respectively, closer to the first compressor than the first turbine in the axial direction of the first rotation shaft and closer to the second compressor than the second turbine in the axial direction of the second rotation shaft, because the heat generated by the engine would hardly reach the power generator, thus allowing the power generator 28 to operate in a thermally stable manner (Para 0037).

Allowable Subject Matter
Claim(s) 1-11 are allowed.
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine system comprising, among other features, 
a first supply pipe that connects the first compressor to the combustor, a second supply pipe that connects the second compressor to the combustor, 
a compressor connection pipe that connects an outlet of the first compressor to an inlet of the second compressor, 
a control unit configured to control switching-on/off of the first on-off valve, the second on-off valve, and the third on-off valve, 
wherein the control unit is configured to switch an operation mode between a first operation mode which is set when required output power for the first gas turbine unit and the second gas turbine unit is equal to or greater than a predetermined value and a second operation mode which is set when the required output power is less than the predetermined value, wherein the control unit opens the first on-off valve and the second on-off valve and closes the third on-off valve in the first operation mode, and
wherein the control unit closes the first on-off valve and the second on-off valve and opens the third on-off valve in the second operation mode.
In claim 7, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine system comprising, among other features, 
a first supply pipe that connects the first compressor to the combustor;
a second supply pipe that connects the second compressor to the combustor;
a compressor connection pipe that connects an outlet of the first compressor to an inlet of the second compressor;
a first discharge pipe that connects the combustor to the first turbine;
a second discharge pipe that connects the combustor to the second turbine;
a turbine connection pipe that connects an inlet of the first turbine to an outlet of the second turbine; 
an on-off valve that is provided in the turbine connection pipe and is able to cut off a flow of air in the turbine connection pipe.

ii.	Terwilliger (US 11015523 B2) teaches a gas turbine power generator having two gas turbines 12 and 112, but fails to teach a single combustor, a compressor connection pipe that connects an outlet of the first compressor to an inlet of the second compressor, and switching operational modes based on comparison between a required output power for the first gas turbine unit and the second gas turbine unit to a predetermined value (claim 1); and 
also fails to teach first and second discharge pipes, each connects the combustor to the first and second turbines, respectively (claim 7).
	Ekanayake (US 20160273397 A1) teaches a power generation system having two engines 102, 140 sharing a combustor 148, a compressor connection pipe 250, but fails to teach a single combustor, a control unit to switch between a first operation mode which is set when required output power is equal to or greater than a predetermined value, wherein the control unit opens the first on-off valve and the second on-off valve and closes the third on-off valve in the first operation mode, and
a second operation mode which is set when the required output power is less than the predetermined value, wherein the control unit closes the first on-off valve and the second on-off valve and opens the third on-off valve in the second operation mode (claim 1); and 
also fails to teach first and second discharge pipes, each connects the combustor to the first and second turbines, respectively (claim 7).

Claim(s) 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the gas turbine power generator comprising, among other features, 
an output control unit configured to control switching-on/off of the plurality of on-off valves to switch an output power mode of the aircraft between a first operation mode and a second operation mode in which an output power value is less than an output power value in the first operation mode based on the flight state, and
wherein the output control unit stops an operation of one of the first gas turbine unit and the second gas turbine unit and closes the on-off valves provided in the supply pipe and the discharge pipe connected to the one gas turbine unit in the second operation mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polukort (US 6499303 B1) teaches a gas turbine 12/14/16 and an air injection compressor 44 and steam turbine 42 sharing a combustor 14
Kupratis (US 20210054782 A1) teaches two engines 202 and 250 having a plurality of rotors connected to a common gearbox 220
Easley (US 20100146965 A1) teaches a plurality of turbochargers 27, 31, 29 all connected to a common engine block 5 having combustion chambers 7
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741